PHELAN, J.
— Whenever it becomes necessary to proceed in equity against an administrator, for tbe recovery of a debt, legacy or distributive share, all tbe obligors in the administration bond may be made parties. Moore et al. v. Armstrong, 9 Por. 697.
It is quite clear, that these complainants bad tbe right to go into a court of equity to have tbe transfer they made to Gerald set aside; and as they were suing for their distributive shares of tbe estate of their uncle, of which be was administrator, in tbe event they succeeded in having that set aside, it was proper to join his sureties on his administration bond, Foster and Hunt.
That no decree is rendered against them, except for costs, is a matter of which they cannot complain; nor can Gerald complain.
The decree upon the merits, is well warranted by the proof. See statement of the testimony.
No exception was made to the report of the master, nor any objection raised to the confirmation of that report in the court below, and, therefore, none will be heard for the first time in this court, the report not being erroneous on its face. Methodist E. Church v. Jaques, 3 John. C. 77; 2 Smith’s C. Prac., 370; 9 Por. 80; 9 Ala. 180.
There is no error in the record, and the decree of the court below is affirmed.